Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/22 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 11:  a blockade element being configured to:
wirelessly communicate with a mobile communication device; 
selectively prevent the taking of the transport trolley in a locked arrangement; 
selectively release the transport trolley for use in an unlocked arrangement:  

Claim 19 recites similar limitations to that of claim 1 and also uses the term “blockade element being configured to” as a generic placeholder that is coupled to the above noted functions.  This also invokes 112f in claim 19 for the same reasons set forth for claim 1.
The use of the term “element” is a generic placeholder that has been coupled to the functions to be performed.  There is no modifying structure recited, therefore, the claimed language passes the 3 prong test for invoking 112f.  The blockade element is disclosed as being a communication module with associated functionality.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20, 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims 11, 19 and 26 (claims 19, 26 include similar language to that of claim 11), the applicant has recited that the blockade element is configured to selectively prevent the taking of the transport trolley in a locked arrangement and that the blockade element is able to selectively release the transport trolley in an unlocked arrangement.  This limitation is considered to be new matter that is not supported by the specification as originally filed.  In the specification the applicant discloses a blockade element that comprises a communication module.  The applicant also discloses a blockade means that comprises a lock (mechanical or electronic).  See page 4 of the specification at lines 5-13 where both a blockade element and a blockade means are disclosed, where they are not the same structural element.  The specification as originally filed does not disclose that the blockade element itself is able to prevent the taking of the transport trolley and can release the trolley in an unlocked arrangement because those functions appear to be disclosed as being something that is performed by the blockade means (in the form of a lock that is locked) to prevent taking of the trolley and/or that is unlocked to allow the taking of the trolley (the release).  The blockade element may send an instruction to the lock (the blockade means) to lock or unlock the transport trolley so it cannot be taken, but the structural element that is actually responsible for the preventing of the taking of the trolley is the blockade means in the form of a locking mechanism.  The applicant appears to be claiming that the blockade element is performing functions that the specification discloses are performed by the blockade means in the opinion of the examiner, where the blockade means is a different and separate element from the blockade element.  This is based on the manner in which the specification has been written and the disclosure that has been made.  For the above reason, the applicant has added new matter to claims 11, 19, that is not supported by the specification as originally filed.
For claim 26, the applicant has recited that the transmitting of the identification feature does not include a communication with a central server.  This negative limitation is not supported by the specification as originally filed.  The claimed element is not allowing for any communication to a central server, but yet page 3 of the specification at lines discloses:
Depending on the type of loaned item, it can be of an advantage to additionally 15send the link by means of the wireless radio means of the blockade element 16and/or of the mobile communication means to a central office, by which the 17transmitted data are processed. It is then necessary that the data of the loaned 18item contain a clear identification of this loaned item

	The specification does not disclose that there is no communication to a central server as claimed.  The specification actually discloses the opposite situation where the transmission of the identification feature to the blockade element also includes the transmission of the identification feature to a central office via wireless communication.  Nothing in the specification as originally filed teaches the negative limitation of not communicating to a central server.  Silence in a specification to a given feature is not a teaching of not doing what is not disclosed.  Applicant has to have express support for a limitation that is excluding communication with a central server when the specification actually teaches communication with a server.  The “without communication to a central server” does not allow for any communication to a central server and this is not supported by the specification as originally filed.  This limitation is considered to be new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20, 22-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of loaning out an item for use that includes the act of renting the item in return for a payment.  
Using claim 11 as a representative example that is applicable to claims 19 and 26, the abstract idea is defined by the elements of: 
selectively prevent the taking of the transport trolley in a locked arrangement; and 
selectively release the transport trolley for use in an unlocked arrangement: 
transmit an identification feature (the intended use being: to identify a mobile communication device);  [claim 26 recites without communication to a central server, this element is also part of the abstract idea of claim 26]
storing the transmitted identification feature in a memory 
selectively releasing the transport trolley into the unlocked arrangement and associating the mobile communication device with the transport trolley; and  
selectively preventing the taking of the transport trolley in the locked arrangement and disbanding the association upon a return of the transport trolley by deleting or marking the stored identification feature

The above limitations are reciting a method of organizing human activities type of abstract idea that is reciting the act of loaning an item, including by renting an item, which is a fundamental economic practice.  The claim recites identifying a user device (Specification on page 3, lines 1-8 discloses that the identification of the mobile device can be done by using data such as data stored on a phone that can be a credit card, customer cards or other information that allows for identification of the mobile communication means) and associating the item with the person and noting the return of the item (disassociation) when the user returns it by marking or deleting the information about who took the item.  Absent the recitation to the item being loaned out as a transportation trolley, and having blockade element (that can be a communication module of a computer), the claim is reciting a method of issuing and returning a loaned item that places the claimed concept into the category of being a method of organizing human activities (renting items, sharing items, etc.).  Renting items is a fundamental economic practice as is the act of loaning out items when a deposit is made (known in many fields of use as a security deposit).  Associating an identifier to identify the person who is using the loaded/rented item and deleting or making a stored record that includes the identification feature is the act of recordkeeping to keep track of the loaning out and return of an item for rent.  This represents a certain method of organizing human activities type of abstract idea.
For claims 11, 26,  the additional elements are the providing of the transport trolley with a blockade element that is able to wirelessly communicate data, and the mobile communication device.  For claim 19, the additional elements are the blockade element attached to a transport trolley, a mobile communication device of a customer with an identification feature (programming, software).  
The blockade element is set forth in the specification as being a communication module of a computer.  This term has been treated commensurate with the definition provided on page 2 of the specification.  The blockade element is claiming a communication module that includes use of a computer that is able to wirelessly communicate with a mobile user device.  This amounts to an instruction for one to practice the invention using generic computers to perform the steps that define the abstract idea.  Before computers and smartphones were invented, people would identify themselves when renting an item and people were the ones responsible for associating and disassociating the item to the user by keeping records on paper that indicated who rented what and if it was returned or not.  The claimed communication module that is defined by the 112f language of the blockade element and having a mobile communication device of a user does not provide for integration into a practical application.  The fact that the item to be loaned out is a movable transport trolley is reciting the field of use for the invention and does not provide for integration into a practical application.  The same is found for claim 22 that recites attachment or integration into a handle.  The transport trolley is broadly recited and has no specific alleged novel or non-obvious structure that would amount to anything more than a field of use limitation.  The combination of the instruction to use a computer (blockade element being a communication module per the guidance in the specification) and the field of use limitation of loaning out a transport trolley with a handle do not provide for integration into a practical application at the 2nd prong, see MPEP 2106.05(f), 2106.05(h).
Therefore the claims are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a blockade element (a communication module/computer) that communicates with a mobile user device to perform steps that define the abstract idea, and a field of use recitation that is claiming the transport trolley in a broad and generic sense.  This does not render the claims as being eligible.  See MPEP 2106.05(f), 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 12, reciting that the transport trolley is a shopping trolley is attempting to define the trolley by its intended use of being used for shopping.  This does not serve to further define the trolley in any manner and is still reciting a transport trolley in a broad and generic manner such that is amounts to a field of use limitation that does not render the claims eligible.  
For claim 13, the identification process when the device is brought into a predetermined position is part of the abstract idea of the claim.  This is claiming the digital field of use for the claimed identification of a user to allow them to use a loaned item.  The mobile communication device has been treated in the same manner as set forth for claim 11.
For claims 14, 15, the claimed starting of an identification process based on a trigger signal (an identification signal) is reciting more about the same abstract idea of claim 11.  At most the signal is reciting a data transmission and the sending and receiving of data/messages over a network is an insignificant extra solution activity that does not provide for integration. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016),
and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  MPEP 2106.05(d) makes is clear that the sending and receipt of data over a network is a well understood, routine, and conventional activity, and cites to the above decisions in MPEP 2106.05(d).
For claim 16, the issuing of the bonus is a further embellishment of the same abstract idea of claim 11.  The mobile communication device has been treated in the same manner as set forth for claim 11.  Nothing is claimed that renders the claims eligible.
For claim 17, 18, the issuing of the release after a payment is made and/or a deposit has been provided is a further embellishment of the abstract idea of claim 11.  The same is found for the function/step in claim 18 of partially refunding a deposit for the loaned item upon return.  These elements are part of the abstract idea of the claim and constitute further recitations to a fundamental economic practice.  The claimed deposit reads on having a security deposit for a rented or loaned item, which is part of the abstract idea of the claims.
	For claim 20, the claimed identification of the customer is considered to be part of the abstract idea of the claim.  This claim is also evidence of the fact that the “identification of the mobile device” in claim 19 is not requiring a device identification but is broadly claiming any information that can be used to identify the device and ultimately the user, and the specification teaches this can be credit card information.  This is part of the abstract idea of the claim.
	For claim 23, the recitation to the electronic lock and/or immobilizer is recited in a generic manner at a high level of generality and are considered to be field use limitations that recite the use of the invention for a transport trolley that has a lock.  This does not provide for integration at the 2nd prong or significantly more at step 2B.
For claims 24, 25, the claimed “assigned to a deposit system” or “assigned to a “lock of a deposit system” is reciting the act of assigning something, or associating something to something else.  This is a further recitation to the abstract idea and/or is reciting an additional abstract idea in the form of a mental process that is added to the claimed method of organizing human activities.
Therefore, for the above reasons claims 11-20, 22-25, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 26, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rzepecki (20100313614) in view of Tilburger (WO2014091296) and further in view of ShamRao (20040059923). 
For claims 11, 12, 26, Rzepecki discloses a system and method for renting (loaning) items to users, where the item is a bike.  Paragraph 004 teaches that the invention allows for renting in a manner that secures the rented items from unauthorized use.  Disclosed is that the bike can be locked and prevented from use until the user has been property identified and then the bike is unlocked for use.  The claimed blockade element is satisfied by the communication module 46 that is disclosed as being attached to the rental item.  See paragraphs 039 and 041.  Rzepecki teaches that the communication module (the claimed blockade element) is used to communicate with a user communication device in the form of an RFID card, see paragraphs 042, 045.  This satisfies the claimed ability of being able to wirelessly communicate with a mobile communication device (the RFID card).  The communication between the RFID card and the blockade element is disclosed as being done so that the RFID card is able to send identifying information to the blockade element, which satisfies the transmitting of an identification feature to the blockade element to identify the device.  
  As the applicant has disclosed in the instant specification on page 3: 
During the course of communication, the mobile communication means is identified with relation to the blockade element. Suitable identification features include, for example, data stored on the smartphone, such as credit card, customer cards or other information, which make an identification of the mobile communication means possible, preferably, a personalization of the customer using the mobile communication means. In a particularly simple embodiment of the invention, the start of the identification process is triggered manually on the mobile communication means or on the blockade element. 
 
	The claimed identification of the mobile communication device with the blockade element is disclosed as being performed by the receipt of any information that would allow for identification of the device to occur, and includes the information on the RFID tag in Rzepecki that is wirelessly being communicated to the blockade element to identify the user and their account.  The claimed ability to selectively prevent the taking of the rental item in a locked arrangement and the selective release of the rental item in an unlocked arrangement is satisfied by the fact that when the lockbox (includes the blockade element) receives information from the server, the blockade element is responsible for causing the lock to unlock and allow use of the rented item as well as locking again after use.  While this language appears to be new matter under 112,1st, to the extent that the applicant has disclosed a blockade element that is able to do what is claimed, the blockade element of Rzepecki can do the same.  
When the user is verified as having an account and the transaction is allowed to occur, the bike is associated with the user because it is placed in an unavailable status (because the central server has just processed a rental request for the bike from the user).  Applicant should take notice of the fact that the claimed invention of claim 11 does not recite what element is responsible for actually performing the releasing step and the associating steps because they are not tied to any of the technology of the claim.  The capability to do so is recited for the blockade element but that is not claimed for the actual step of selectively releasing or the step of associating or the step of selectively preventing and disbanding that makes up the majority of method claim 11.  The claim is broadly written in this sense such that even if the server of Rzepecki performs the associating step it still satisfies what is claimed for claim 11.  When the item is returned by the user the user is not associated with the item anymore because it is listed as available again.  This is satisfied by and flows from the teachings of Rzepecki.
For claim 11, not disclosed is that the system of Rzepecki is used for a loaned item that is a transport trolley, which is also claimed as a shopping trolley in claim 12.  These claims set forth the field of use for the invention in terms of the rented items being a transport trolley. Also not disclosed is that the transmitted identification feature is stored in the memory of the blockade element and is marked or deleted upon disassociating the item to the user.
With respect to the recitation to the transport trolley (shopping trolley), Tilburger teaches that it is known of shopping trollies that they can be used in return for a deposit, and teaches that shopping trollies are known to have locks that prevent use by employing a deposit lock.  Disclosed is that a deposit is required to use a trolley.  See the Abstract.  Disclosed in the background of the invention is that there may be times when a user who wants to use a shopping trolley but the user does not have a coin to operate the deposit lock.  Disclosed are other summaries of references disclosing shopping carts with handles and attached electronic devices to the handles that are considered by Tilburger to be analogous to a shopping trolley.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Rzepecki with another type of rented item such as a shopping trolley (satisfies the claimed transport trolley) so that the advantages obtained by the system of Rzepecki can be obtained with transport trollies.  This is just using the method and system of Rzepecki with another type of item other than a bike, namely a transport trolley.  This does not involve more than ordinary skill in the art and is reciting a combination that yields predictable results.  
With respect to the claimed local storage of the identification feature in the memory of the blockade element, the examiner notes that this limitation is claiming the local storage of information as opposed to having the information stored remotely at a central server (or both due to the use of comprising).
The examiner notes that the prior art of record establishes the level of ordinary skill in the art.  The cited art of record establishes that those of ordinary skill in the art understand that access control can be done locally or remotely.  ShamRao teaches an access control system that is used to control access and grant use of a vehicle, see paragraph 096 where use with vehicles is disclosed.  In paragraphs 023 and 097 ShamRao teaches that access control can be accomplished by using a local storage mechanism in a vehicle, so that there is no need to communicate to a central or remote computer.  Paragraph 097 specifically teaches that one can store the information about the user who wants to obtain use of a vehicle in a local storage mechanism, and that it includes the storage of data such as a record and date of the time of the scan, if access was granted (an association of the vehicle to the user), etc..  ShamRao teaches, and those of ordinary skill in the art would fully understand, that access control and the storage of the information associated with the use of an item can be processed and stored locally.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the user information (the user identification information) in Rzepecki be stored locally in the blockade element as claimed, so that recordkeeping and the authorization for use of a rental item can be granted and stored locally, as opposed to having to communicate to a central/remote computer.  ShamRao teaches the two options available to one of ordinary skill in the art, you can either process and store information locally or one can process and store information at a remote computer.  If you use the local embodiment it avoids the need to communicate to a central server or computer that is remotely located.  It is well known in the art of rental vehicles and access control that authorizing use of an item can be performed locally and is not required to be done via a central/remote computer system.  This is evidenced by ShamRao and would have yielded a predictable result to Rzepecki, namely allowing for local processing and storage of information as an alternative to using a remote and centrally located computer.  
For claims 13-15, the triggering of the identification process is disclosed in Rzepecki as occurring when the user employs their RFID card to wirelessly communication identification information to the blockade element.  This happens when the RFID card is brought into proximity of the blockade element so that data communication can occur.  This satisfies the trigger signal being an identification signal, and satisfies the predetermined position limitation of claim 13.  Being proximal is a predetermined position and is inherent to use of RFID in any environment.
	 
Claims 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rzepecki (20100313614) in view of Tilburger (WO2014091296) and further in view of ShamRao (20040059923) as set forth above for claim 11, in view of examiner official notice of a security deposit for a rented item.  
For claims 16-18, not disclosed is that a payment is received before the release of the item, and that upon return of the item a bonus is issued to the communication device.  The examiner takes official notice of the fact that it is well known in the rental field that a security deposit is taken from the renter to ensure that a user returns a rented item.  Upon return of the item the renter gets their deposit back.  It is well known in the art that this serves as an incentive for a user/renter to return an item they have rented.  Claims 16-18 are reciting the act of taking a payment (reads on a deposit) and issuing a refund to the user (a full refund satisfies at least a partial refund) and can be the act of taking a deposit from the user for the rental and returning the deposit upon return.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rzepecki with the ability to charge a payment in the form of a deposit and to refund the deposit after the rented item is returned.  This would yield the predictable result of incentivizing a renter to return a rented bike so that they can get their deposit back.    

Response to arguments
	With respect to the 112b rejection of claim 22, the amendment has corrected the improper claim dependency and the rejection has been withdrawn.
With respect to the 112a rejection, the arguments are not persuasive and the rejection is being maintained.  The applicant argues that the blockade element triggers the release of the trolley by controlling the blockade means that is disclosed in the specification.  The examiner does not disagree with the applicant as far as the blockade element is sending an instruction to the blockade means to lock or unlock the trolley, but the problem that the examiner has with this language is that the specification discloses the blockade means as being the element that is responsible for locking or unlocking the trolley, not the blockade element.  In the specification the applicant discloses a blockade element that comprises a communication module.  A communication module is not capable of locking or unlocking the trolley as that function is controlled by the blockade means in the specification.  The applicant discloses a blockade means that comprises a lock (mechanical or electronic).  See page 4 of the specification at lines 5-13 where both a blockade element and a blockade means are disclosed, where they are not the same structural element.  The specification as originally filed does not disclose that the blockade element itself is able to prevent the taking of the transport trolley and can release the trolley in an unlocked arrangement because those functions appear to be disclosed as being something that is performed by the blockade means (in the form of a lock that is locked) to prevent taking of the trolley and/or that is unlocked to allow the taking of the trolley (the release).  As stated above, the argued function is not able to be performed by a communication module because the lock is the element that is preventing the taking of the trolley and that is unlocking the trolley.  The applicant has not addressed this concern in any way as the argument is little more than a general allegation that the specification complies with the written description requirement of 112a.  The blockade element may send an instruction to the lock (the blockade means) to lock or unlock the transport trolley so it cannot be taken, but the structural element that is actually responsible for the preventing of the taking of the trolley is the blockade means in the form of a locking mechanism.  This is what was disclosed in the specification as originally filed.  The applicant is claiming that the blockade element is performing functions that the specification discloses are performed by the blockade means, where the blockade means is a different and separate element from the blockade element based on the original disclosure itself.  The argument is not persuasive for the above reasons.
The traversal of the 35 USC 101 rejection is not persuasive.  The applicant has argued that the following elements amount to significantly more than the alleged abstract idea:
Claim 11 has been amended to add features of "transmitting an identification feature of a mobile communications device to identify the mobile communication device with the blockade element via wireless communication"; "storing the transmitted identification feature in a memory of the blockade element"; and disbanding an association when the trolley is returned by "deleting or marking the stored identification feature." The claim recites additional elements that amount to significantly more than the judicial exception of the abstract idea of organizing human activity.

	What has been argued is nothing more than a general allegation that is citing claim elements with no explanation for the examiner to consider.  The applicant is arguing a combination of the abstract idea and additional elements and generally alleges that significantly more is claimed.  For the reasons set forth in the 35 USC 101 rejection of record, the claims are not found to be reciting significantly more than the abstract idea.  There is no specific argument for the examiner to consider other than a cut and paste of some claim language coupled with a general statement that significantly more is claimed.  The argument/allegation is not persuasive.
For claim 19, the applicant generally alleges that the claim is not directed to an abstract idea and argues that the claims are eligible at step 2A.  This issue of a claim being directed to an abstract idea is resolved after analysis at the 2nd prong of the PEG.  At step 2A it is determined if an abstract idea is recited (different than “directed to”).  At step 2A claim 19 has been found to be reciting a method of organizing human activities type of abstract idea that is reciting the act of loaning an item, including by renting an item, which is a fundamental economic practice.  As set forth in the 35 USC 101 rejection of record, the claim is reciting a method of issuing and returning a loaned item, and that places the claimed concept into the category of being a method of organizing human activities (renting items, sharing items, etc.).  Renting items is a fundamental economic practice as is the act of loaning out items when a deposit is made (known in many fields of use as a security deposit).  Associating an identifier to identify the person who is using the loaded/rented item and deleting or making a stored record that includes the identification feature is the act of recordkeeping to keep track of the loaning out and return of an item for rent.  This represents a certain method of organizing human activities type of abstract idea.  The allegation that no abstract idea is recited at step 2A is not persuasive for the above reasons.
	The traversal of the prior art rejection for claim 11 is considered to be moot based on the new grounds of rejection that was necessitated by the most recent amendment to the claims.  This moots the arguments from the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references are considered to be representative of the state of the art and assist in establishing the level of ordinary skill in the art as far as local versus remote processing and storage of data is concerned.
Leboeuf et al. (20170236343) teaches that access to a rented item in the form of a vehicle can be regulated by a local device as opposed to at a central facility.  In paragraph 011 it is disclosed that information from a central facility can be stored locally for purposes of granting access to a vehicle, without the need to communicate to a central facility.  This is a teaching that those of ordinary skill in the art are very much aware that information can be processed and stored either locally or remotely for vehicle access control.
	Rovik (20130226371) teaches that it is known in the art to perform local processing for access control of a vehicle, see paragraph 075.  Also see paragraph 142 where local storage and processing of information to grant access to a rental item is taught.  This is another reference that is teaching that one can use local devices to perform processing or storage of data or one can use a remote computer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687